Case 2:16-cv-06599-JGB-E Document 154-2 Filed 05/28/21 Page 1of5 Page ID #:3890

Exhibit A
Case 2:16-cv-06599-JGB-E Document 154-2 Filed 05/28/21 Page 2of5 Page ID #:3891

Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
MANNING LAW, APC

2 | 20062 S.W. Birch St., Suite 200

3 | Newport Beach, CA 92660

Office: (949) 200-8755

4 | Fax: (866) 843-8308

info@manninglawoffice.com

Attorneys for Plaintiff GUILLERMO ROBLES

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA- WESTERN DIVISION

0 Case No.: 2:16-cv-06599- JGB-E
GUILLERMO ROBLES, an

individual, PLAINTIFF GUILLERMO ROBLES’
14 _ SUPPLEMENTAL RESPONSES TO
15 Plaintiff, DEFENDANT DOMINO’S FIRST SET
ely OF INTERROGATORIES

17 | DOMINO’S PIZZA LLC, a limited

liability corporation,

 

 

20 Defendant.

21

22 | PROPOUNDING PARTY: DOMINO’S PIZZA LLC
23 | RESPONDING PARTY: GUILLERMO ROBLES
24 | SET NUMBER: ONE

25

26

 

 
Case 2:16-cv-06599-JGB-E Document 154-2 Filed 05/28/21 Page 30f5 Page ID #:3892

1 | (one violation), and used it again on at least one other occasion and was deterred from
2 | further use because of the barriers (one deterrence violation). He is therefore entitled
3 | to at least $16,000 in statutory minimum damages at a minimum, but likely more as
41 supported by facts and law. See Johnson v. Guedoir, 218 F. Supp. 3d 1096, 1100, 1103
S| (E.D. Cal. 2016).

Interrogatory No. 8:
IDENTIFY each claimed violation of DISABILITY ACCESS LAWS that

8 | allegedly entitles YOU to statutory damages pursuant to California Civil Code §52(a)
9 | as alleged in YOUR complaint in this ACTION.
10 | Response to Interrogatory No. 8:
1] A prevailing plaintiff is entitled to minimum statutory damages of $4,000 for
12 | each time he was discriminated against. Cal. Civ. Code § 52(a). “[T]he full panoply
13 | of Unruh Civil Rights Act remedies . . . include injunctive relief, actual damages (and
14 | in some cases as much as treble damages), and a minimum statutory award of $4,000
15 per violation.” Jankey v. Lee, 55 Cal.4th 1038, 1044 (2012).
16 Domino’s has violated the UCRA at least four times. Mr. Robles visited the
17 | Website once and was denied full and equal access (one violation) and visited on other
18 | separate occasions and was deterred from further use because of the access barriers
19 | (one single deterrence violation). He used the Mobile App once and was denied access
20 | (one violation), and used it again on at least one other occasion and was deterred from
21 | further use because of the barriers (one deterrence violation). He is therefore entitled
22 | to at least $16,000 in statutory minimum damages at a minimum, but likely more as
23 | supported by facts and law. See Johnson v. Guedoir, 218 F. Supp. 3d 1096, 1160, 1103
24 | (E.D. Cal. 2016).
25 The facts surrounding each occurrence that entitles Plaintiff to statutory
26 | damages pursuant to Cal. Civ. Code § 52(a) are as follows: On July 18, 2015, Mr.
27 | Robles anda friend, Sofia Geleano, were watching a movie and decided to order pizza.
23 | Mr. Robles knew that his friend’s son liked Domino’s pizza, so he got on his laptop,
3

 

 

Plaintiff's Responses to Defendant's Interrogatories (Set One)
Case No. 2:16-cv-06599
Case 2:16-cv-06599-JGB-E Document 154-2 Filed 05/28/21 Page 4of5 Page ID #:3893

| | navigated to the Domino’s Website, and attempted to order a customized pizza for
delivery from the local Domino’s store. Yet because Domino’s Website was not coded

properly for nonvisual access, he was unable to order a pizza through the Website.

BP Ww NWN

Mr. Robles encountered barriers such as unlabeled buttons and edit fields (which left

a

him guessing as to what buttons were for or what information was required in the edit
fields), images without textual descriptions (“alt text’), rotating carousels containing
information that did not have alt text and could not be paused, and unstructured
headings (that prevented him from viewing content in an organized fashion, as sighted

people do who rely on visual headings in bold or larger font). These barriers either

mo OD CO “SD

prevented him from accessing information or completing transactions altogether or
11 | made such tasks much more time consuming and laborious than they would be for a
12 | sighted user. Because of these barriers, Mr. Robles could not view promotional
13 | specials or customize and order his pizza from the Domino’s Website.

14 Mr. Robles visited the Domino’s Website on his laptop again on July 25, 2016,
1s | in September 2016, and on February 28, 2017, but continued to encounter these access
16 | barriers that prevented him from customizing and ordering a pizza or accessing
17 | promotional specials. When counsel for Domino’s asked Mr. Robles to attempt to
1g | order a pizza through the Website during his deposition on September 21, 2020, Mr.
19 | Robles again encountered access barriers that prevented him from completing his

transaction—in this case, an unlabeled edit box that Mr. Robles could not get past

20

>; | while trying to customize his pizza.

29 Mr. Robles visited the Website again on September 21, 2020, as a
73 | demonstration during his deposition with his and Defendant’s counsel. Mr. Robles
24 visited the Website once more on October 1, 2020, with his attorneys, to try to order
a5 | 4 pizza for a future date and to determine if the Website had improved accessibility,
26 due to Defendant’s representations in its motion for summary judgment.

07 Mr. Robles has also attempted to order pizza, view promotional specials, and
08 log into the Domino’s Mobile Application, which he accessed through his iPhones.

4

 

 

Plaintiffs Responses to Defendant's interrogatories (Set One)
Case No. 2:16-cv-06599
Case 2:16-cv-06599-JGB-E Document 154-2 Filed 05/28/21 Page 5of5 Page ID #:3894

1 | Mr. Robles attempted to use the Mobile Application on July 25, 2016, and again on
2 | June 19, 2019. On both occasions, however, Mr. Robles could not log into the Mobile
3 | App or otherwise order a pizza because of the app’s access barriers. For example,
4 | because a menu button on the app was coded incorrectly, it was announced as “Nina

5 | Invoke” to Mr. Robles. Mr. Robles could not tell what clicking “Nina Invoke” would
6 | do as he attempted to use the app to order pizza.

7 | Interrogatory No. 10:

8 IDENTIFY each date YOU visited, used, or inspected the WEBSITE and
9 | MOBILE APP, including identification of all parties who may have been present on
10 | particular date and what item(s) YOU were intending on purchasing and/or browsing
11 | on that particular date.

12 | Response to Interrogatory No. 10:

13 On July 18, 2015, Mr. Robles and a friend, Sofia Geleano, were watching a
141 movie and decided to order pizza. Mr. Robles knew that his friend’s son liked
1s | Domino’s pizza, so he got on his laptop, navigated to the Domino’s Website, and
16 | attempted to order a customized pizza for delivery from the local Domino’s store. Yet
17 | because Domino’s Website was not coded properly for nonvisual access, he was
18 | unable to order a pizza through the Website. Mr. Robles encountered barriers such as
19 | unlabeled buttons and edit fields (which left him guessing as to what buttons were for
29 | or what information was required in the edit ficlds), images without textual
21 | descriptions (“alt text”), rotating carousels containing information that did not have
>> | alt text and could not be paused, and unstructured headings (that prevented him from
23 | viewing content in an organized fashion, as sighted people do who rely on visual
>4 | headings in bold or larger font). These barriers either prevented him from accessing
5 | information or completing transactions altogether or made such tasks much more time
>6 | consuming and laborious than they would be for a sighted user. Because of these
97 | barriers, Mr. Robles could not view promotional specials or customize and order his

2g | pizza from the Domino’s Website.

 

 

Plaintiff's Responses to Defendant’s Interrogatories (Set One)
Case No. 2:16-cv-06599
